Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20, 31-35 have been considered and are pending examination. Claim(s) 21-30 have been cancelled. New claim(s) 31-35 have been added.


Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 07/09/2021 has been entered. 


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3, 5, 6, 9, 10, 12-20, 33-35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11, 14, 15, 18 of U.S. Application 16/003862. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants. 
An analysis of the non-statutory double patenting rejection is presented in the table below:

Comment
Instant Application
16003808
Co-pending Application 16003862
Obvious in view of Augsburg (U.S. Patent Publication Number 2007/0050594).

1. (Previously Presented) A method for processing an instruction by a processor, wherein the processor is operationally connected to one or more buses, wherein the method comprises: determining the instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses; determining the address being accessed by the instruction is within the range of MMIO addresses; determining that the address being accessed is not in a translation lookaside buffer; 
generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed to a bus identifier and a bus address using a translation table, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus; 
generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry enables a translation of the address being accessed to the bus identifier and the bus address resulting from the translation using the translation table; 
and sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.
17. (Original) The method of claim 1, wherein write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests.
18. (Original) The method of claim 17, wherein for each combination of bus identifier 


write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests, wherein for each combination of bus identifier and bus address, two addresses are provided in the MMIO range, wherein a first one of the two addresses is 

12. (Original) The method of claim 1, wherein the buses are PCIe (Peripheral Component Interconnect Express) buses, wherein the device is a PCIe device and wherein the bus address is a PCIe bus address.
2. (Original) The method of claim 1, wherein the buses are PCIe (Peripheral Component Interconnect Express) buses, wherein the device is a PCIe device, and wherein the bus address is a PCIe bus address.  
Similar scope
13. (Previously Presented) The method of claim 1, wherein entries comprised by the translation lookaside buffer 


14. (Original) The method of claim 1, wherein the processor is provided with a partition identifier identifying the partition issuing the instruction.
4. (Previously Presented) The method of claim 3, further comprising: receiving, by the processor, a partition identifier identifying the first partition.  
Same scope
15. (Original) The method of claim 1, wherein the translation table contains translations for each address of the MMIO range, wherein each address of the MMIO 



16. (Previously Presented) The method of claim 1, wherein the translation table only contains translations for addresses of the MMIO range that a partition is allowed to access.
6. (Previously Presented) The method of claim 3, wherein the translation table only contains translations for addresses of the MMIO range that the first partition is allowed to access.  
Similar scope
3. (Previously Presented) The method of claim 2, wherein the processor determines whether the bus address resulting from the second translation lies within the range of the bus address space assigned to the bus identified by the bus identifier resulting from the second translation.
7. (Previously Presented) The method of claim 1, further comprising:   determining, whether the bus address resulting from the translation lies within a range of the bus address space assigned to the bus identified by the bus identifier resulting from the translation.  

5. (Original) The method of claim 3, wherein the translation table comprises identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier resulting from the first translation for determining whether the resulting bus address lies within the range defined by the upper limit and the lower limit.
8. (Previously Presented) The method of claim 7, wherein the translation table comprises identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier resulting from the translation for determining whether the resulting bus address lies within the range defined by the upper and the lower limit.  
Same scope
6. (Original) The method of claim 2, wherein the address being accessed by the instruction comprises a first section encoding an identifier for identifying the bus identifier.
9. (Original) The method of claim 1, wherein the address being accessed by the instruction comprises a first section encoding an identifier for identifying the bus identifier.  
Same scope
10. (Original) The method of claim 6, wherein the identifier for identifying the bus identifier 


9. (Original) The method of claim 6, wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.
11. (Original) The method of claim 9, wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.  
Obvious in view of Augsburg (U.S. Patent Publication Number 2007/0050594).

19. (Previously Presented) A system for processing an instruction by a processor comprising: one or more processors, wherein the one or more processors are operationally connected to one or more buses; and a memory communicatively coupled to the one or more processors, wherein the memory determining that the address being accessed is not in a translation lookaside buffer; 
generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed to a 
generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer;
 and sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.

write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests, wherein for each combination of bus identifier and bus address, two addresses are provided in the MMIO range, wherein a first one of the two addresses is provided for executing a  write through to the respective bus 
Augsburg (U.S. Patent Publication Number 2007/0050594).

20. (Previously Presented) A computer program product for processing an instruction by a processor, the computer program product comprising a computer readable storage medium having machine executable program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program determining that the address being accessed is not in a translation lookaside buffer; 
generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed to a bus identifier and a bus address using a translation table, wherein the bus 
generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer; and   sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.

write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests, wherein for each combination of bus identifier and bus address, two addresses are provided in the MMIO range, wherein a first one of the two addresses is provided for executing a write through to the respective bus address and a second one of the two addresses is provided for executing a write combine to the respective bus address; and sending, based on the 



Claims 1, 3, 5, 6, 9, 10, 12-20, 33-35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11, 14, 15, 18 of U.S. Application 16/003862 in view of Augsburg (U.S. Patent Publication Number 2007/0050594).

As per independent claims 1, 19, 20, 33 taking claim 19 as exemplary, Augsburg teaches “determining that the address being accessed is not in a translation lookaside buffer; generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed …. using a translation table” “generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry …..identified by the first translation,” Augsburg Figure 4, [0009], [0010], [0033], [0034] discloses a management scheme for hierarchical TLBs and teaches that when an access address presented to a low level TLB (i.e. L0) results in a miss, the access address is searched in a next higher level TLB (i.e. L1). Subsequently, a found entry in L1 TLB (L1 TLB hit) associated with the access address is added (replicated) to the low level L0 TLB “and wherein the entry enables a second translation  … using the translation lookaside buffer” Augsburg Figure 4 elements 216, 218, 208, [0013], [0034], claim 1 discloses replicating an L1 TLB entry in lower level L0 TLB upon an L0 TLB miss and subsequently providing translation from the faster L0 TLB
  
Given the teaching of Augsburg, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of US Application 16/003862 with “determining that the address being accessed is not in a translation lookaside buffer; generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed .. using a translation table” “generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry .. identified by the first translation, and wherein the entry enables a second translation  … using the translation lookaside buffer”  The motivation would be that, as taught by Augsburg in [0011], [0036], that his scheme to manage hierarchical Translation Lookaside Buffers  improves performance by providing the ability to lock useful entries against replacement thus ensuring the fastest translation is always available for critical operations



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8, 10, 12, 19, 20, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Augsburg (U.S. Patent Publication Number 2007/0050594).

Referring to claims 1 and 20, taking claim 1 as exemplary, Engebretsen teaches “A method for processing an instruction by a processor, wherein the processor is operationally connected to one or more buses, wherein the method comprises:” Engebretsen Figure 1, col 3 ln 18-24 discloses CPUs 101-1, 101-2, 101-3, and 101-4 connected to north chip 137 via respective buses 150-1, 150-2, 150-3, and 150-4. The CPUs 101-1, 101-2, 101-3, and 101-4 also referred to herein as processors. The north chip 137 is connected to the connection mesh fabric 155 via a bus 150-5 and a gateway 195. The north chip 137 is also connected to the boot firmware 107 via a bus “determining the instruction is to access an address of an address space, wherein the address space maps a memory and additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses; determining the address being accessed by the instruction is within the range of MMIO addresses;” Engebretsen Figures 9, col 18 ln 50-67 discloses determining that an MMIO command comprises an MMIO address to read/write data  from the specified MMIO address where the MMIO address is an address within a range of MMIO  addresses (i.e. a MMIO address space). In other words, it is identified, from the command, that an address of an I/O device is being accessed by the command “a bus identifier and a bus address” “wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;” “a translation of the address being accessed to the bus identifier and the bus address” Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C) “sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.” Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D 
Engebretsen teaches determining that an MMIO command comprises an MMIO address and about the contents of a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO addresses in MMIO bus address ranges. Engebretsen teaches about finding the needed translation in the table but does not explicitly teach the routing table miss scenario and where to obtain translation information upon a miss. Engebretsen does not explicitly teach “determining that the address being accessed is not in a translation lookaside buffer; generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed …. using a translation table” “generating an entry for the 
However, Augsburg teaches “determining that the address being accessed is not in a translation lookaside buffer; generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed …. using a translation table” “generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry enables a translation …. resulting from the translation using the translation table;”  Augsburg Figure 4, [0009], [0010], [0033], [0034] discloses a management scheme for hierarchical TLBs and teaches that when an access address presented to a low level TLB (i.e. L0) results in a miss, the access address is searched in a next higher level TLB (i.e. L1). Subsequently, a found entry in L1 TLB (L1 TLB hit) associated with the access address is added (replicated) to the low level L0 TLB
Engebretsen and Augsburg are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Augsburg, that his scheme to manage hierarchical Translation Lookaside Buffers  improves performance by providing the ability to lock useful entries against replacement thus ensuring the fastest translation is always available for critical operations (Augsburg [0011], [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Augsburg’s scheme to manage hierarchical Translation Lookaside Buffers in the system of Engebretsen to improve performance 
As per the non-exemplary claim 20, this claim has similar limitations and is rejected based on the reasons given above.

As per claim 2 , the combination of Engebretsen and Augsburg teaches “2. The method of claim 1 further comprising: receiving a second instruction; determining the second instruction is to access the address of the address space;” Engebretsen Figures 1, 3, 4, 9, col 18 ln 50-67, col 19 ln 3-48 discloses determining that an MMIO command which comprises an MMIO address is to read/write data  from the MMIO address where the MMIO address is an address of a range of MMIO  addresses (i.e. a MMIO address space). Further, the range of MMIO  addresses comprises a memory (i.e. element 102-3)  of a device (i.e. element 160) as well as a range of Memory Mapped Input/Output addresses  “generating, based on the determination that the address being accessed is within the range of MMIO addresses, a second translation of the address being accessed to a bus identifier and a bus address using the translation lookaside buffer,” Augsburg Figure 4 elements 216, 218, 208, [0013], [0034], claim 1 discloses replicating an L1 TLB entry in lower level L0 TLB upon an L0 TLB miss and subsequently providing translation from the faster L0 TLB “the bus identifier identifying one of the buses, wherein the bus address is in a bus address space assigned to the identified bus;” Engebretsen Figure 4, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO commands, a translation associated to the MMIO address of the MMIO command is determined in order to define the specific forward path to a destination specified by MMIO command. For example, routing table (element 145-1) is used to specify that the forward route associated to an MMIO command with an MMIO address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D “and sending, based on the second instruction, a second request directed to the device via the identified bus to the bus address resulting from the second translation.” Augsburg Figure 4 elements 216, 218, 208, [0013], [0034], claim 1 discloses replicating an L1 TLB entry in lower level L0 TLB upon an L0 TLB miss and subsequently providing translation from the faster L0 TLB.
 
As per claim 3 , the combination of Engebretsen and Augsburg teaches “3. The method of claim 2, wherein the processor determines whether the bus address resulting from the second translation” Augsburg Figure 4 elements 216, 218, 208, [0013], [0034], claim 1 discloses replicating an L1 TLB entry in lower level L0 TLB upon an L0 TLB miss and subsequently providing translation from the faster L0 TLB “ lies within the range of the bus address space assigned to the bus identified by the bus identifier resulting from the second translation.” Engebretsen Figures 1, 3, 4, 9, col 18 ln 50-67, col 19 ln 3-48 discloses determining that an MMIO command which comprises an MMIO address is to read/write data  from the MMIO address where the MMIO address is an address of a range of MMIO  addresses (i.e. a MMIO address space). Further, the range of MMIO  addresses comprises a memory (i.e. element 102-3)  of a device (i.e. element 160) as well as a range of Memory Mapped Input/Output addresses  

As per claim 4 , the combination of Engebretsen and Augsburg teaches “4. The method of claim 3, wherein the translation lookaside buffer contains identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier” Engebretsen Figure 4, 5 col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 “ resulting from the second translation” Augsburg Figure 4 elements 216, 218, 208, [0013], [0034], claim 1 discloses replicating an L1 TLB entry in lower level L0 TLB upon an L0 TLB miss and subsequently providing translation from the faster L0 TLB “ for determining whether the resulting bus address lies within the range defined by the upper limit and the lower limit.” Engebretsen Figure 4, 5 col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO commands, a translation associated to the MMIO address of the MMIO command is determined in order to define the specific forward path to a destination specified by MMIO command. For example, routing table (element 145-1) is used to specify that the forward route associated to an MMIO command with an MMIO address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  

Engebretsen and Augsburg teaches “5. The method of claim 3, wherein the translation table comprises identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier resulting from the first translation for determining whether the resulting bus address lies within the range defined by the upper limit and the lower limit.” Engebretsen Figure 4, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO commands, a translation associated to the MMIO address of the MMIO command is determined in order to define the specific forward path to a destination specified by MMIO command. For example, routing table (element 145-1) is used to specify that the forward route associated to an MMIO command with an MMIO address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  

As per claim 6 , the combination of Engebretsen and Augsburg teaches “6. The method of claim 2, wherein the address being accessed by the instruction comprises a first section encoding an identifier for identifying the bus identifier.” Engebretsen Figure 4, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that the forward route associated to destination address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D

As per claim 7 , the combination of Engebretsen and Augsburg teaches “7. The method of claim 6, wherein the identifier for identifying the bus identifier comprises an entry identifier identifying an entry in the translation lookaside buffer, wherein the respective entry to be identified is assigned with an equal entry identifier and wherein a translation lookaside buffer hit results from finding the entry identifier provided by the address to be accessed in an entry in the translation lookaside buffer assigned with an equal entry identifier.” Engebretsen figure 9 element 905, col 18 ln 50-67, col 19 ln 1-17 discloses MMIO BAR encompassing an address equal to the MMIO address in MMIO command

As per claim 8 , the combination of Engebretsen and Augsburg teaches “8. The method of claim 7, wherein a translation lookaside buffer miss results from finding the entry identifier provided by the address to be accessed to not match any entry in the translation lookaside buffer assigned with an equal entry identifier.” Augsburg Figure 4, [0008], [0009], [0010], [0014], [0033], [0034] discloses a management scheme for hierarchical TLBs and teaches that when an access address presented to a low level TLB (i.e. L0) results in a miss, the access address is searched in a next higher level TLB (i.e. L1). Subsequently, a found entry in L1 TLB (L1 TLB hit) associated with the access address is added (replicated) to the low level L0 TLB
 
As per claim 10 , the combination of Engebretsen and Augsburg teaches “10. The method of claim 6, wherein the identifier for identifying the bus identifier comprises Engebretsen figure 9 element 905, col 18 ln 50-67, col 19 ln 1-17 discloses MMIO BAR encompassing an address equal to the MMIO address in MMIO command. Further, Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D

As per claim 12 , the combination of Engebretsen and Lie teaches “12. The method of claim 1, wherein the buses are PCIe (Peripheral Component Interconnect Express) buses, wherein the device is a PCIe device and wherein the bus address is a PCIe bus address.”  Engebretsen col 4 ln 49-64, col 8 ln 23-38 discloses buses are PCI Express buses


Regarding claim 19, Engebretsen teaches “A system for processing an instruction by a processor comprising: one or more processors, wherein the one or more processors are operationally connected to one or more buses; and a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising:” Engebretsen col 3 ln 3-53, col 4 ln 27-67 discloses compute element connected to buses and memory executing CPU instructions where compute elements access memory via MMIO commands “determining the instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses; determining the address being accessed by the instruction is within the range of MMIO addresses;” Engebretsen Figures 9, col 18 ln 50-67 discloses determining that an MMIO command comprises an MMIO address to read/write data  from the specified MMIO address where the MMIO address is an address within a range of MMIO  addresses (i.e. a MMIO address space). In other words, it is identified, from the command, that an address of an I/O device is being accessed by the command “ translation of the address being accessed to a bus identifier and a bus address using a translation table, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;” “entry associates the address being accessed to the bus identifier and the bus address” Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C) “sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.” Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  
Engebretsen teaches determining that an MMIO command comprises an MMIO address and about the contents of a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects Engebretsen teaches about finding the needed translation in the table but does not explicitly teach the routing table miss scenario and where to obtain translation information upon a miss. Engebretsen does not explicitly teach “determining that the address being accessed is not in a translation lookaside buffer; generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed …. using a translation table” “generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry …..identified by the first translation, and wherein the entry enables a second translation  … using the translation lookaside buffer” 
However, Augsburg teaches “determining that the address being accessed is not in a translation lookaside buffer; generating, in response to determining that the address being accessed is not in the translation lookaside buffer, a first translation of the address being accessed …. using a translation table” “generating an entry for the address being accessed in the translation lookaside buffer, wherein the generated entry …..identified by the first translation,” Augsburg Figure 4, [0009], [0010], [0033], [0034] discloses a management scheme for hierarchical TLBs and teaches that when an access address presented to a low level TLB (i.e. L0) results in a miss, the access address is searched in a next higher level TLB (i.e. L1). Subsequently, a found entry in L1 TLB (L1 TLB hit) associated with the access address is added (replicated) to the low level L0 TLB “and wherein the entry enables a second translation  … using the translation lookaside buffer” Augsburg Figure 4 elements 216, 218, 208, [0013], [0034], claim 1 discloses replicating an L1 TLB entry in lower level L0 TLB upon an L0 TLB miss and subsequently providing translation from the faster L0 TLB
Engebretsen and Augsburg are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Augsburg, that his scheme to manage hierarchical Translation Lookaside Buffers  improves performance by providing the ability to lock useful entries against replacement thus ensuring the fastest translation is always available for critical operations (Augsburg [0011], [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Augsburg’s scheme to manage hierarchical Translation Lookaside Buffers in the system of Engebretsen to improve performance by providing the ability to lock useful entries against replacement thus ensuring the fastest translation is always available for critical operations


Regarding claim 33, Engebretsen teaches “33. (New) A method comprising: receiving, by a processor, an instruction to access a Memory Mapped Input/Output (MMIO) address of an address space that includes a range of MMIO addresses;” Engebretsen col 11 In col 18 In 50-67, col 19 In 3-48 discloses receiving an MMIO command and determining that the MMIO command which comprises an MMIO address is to read/write data from the MMIO address where the MMIO address is an address of a range of MMIO addresses (i.e. a MMIO address space). Further, the range of MMIO addresses comprises the MMIO memory address of a memory (i.e. element 102-3) of a device (i.e. element 160) “translating, …. the MMIO address to a bus identifier and a bus address,” “wherein the bus identifier identifies a first bus of a plurality of buses connected to the processor, the bus address being assigned to a device accessible via the first bus;” Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C) “sending, Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  
Engebretsen teaches determining that an MMIO command comprises an MMIO address and about the contents of a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO addresses in MMIO bus address ranges. Engebretsen teaches about finding the needed translation in the table but does not explicitly teach the routing table miss scenario and where to obtain translation information upon a miss. Engebretsen does not explicitly teach “determining that the MMIO address is not in a translation lookaside buffer (TLB); translating, in response to determining that the MMIO address is not in the TLB, using a translation table, the MMIO address”
However, Augsburg teaches “determining that the MMIO address is not in a translation lookaside buffer (TLB); translating, in response to determining that the MMIO address is not in the TLB, using a translation table, the MMIO address” Augsburg Figure 4, [0009], [0010], [0033], [0034] discloses a management scheme for hierarchical TLBs and teaches that when an access address presented to a low level TLB (i.e. L0) results in a miss, the access address is searched in a next higher level TLB (i.e. L1). Subsequently, a found entry in L1 TLB (L1 TLB hit) associated with the access address is added (replicated) to the low level L0 TLB
Engebretsen and Augsburg are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Augsburg, that his scheme to manage hierarchical Translation Lookaside Buffers  improves performance by providing the ability to lock useful entries against replacement thus ensuring the fastest translation is always available for critical operations (Augsburg [0011], [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Augsburg’s scheme to manage hierarchical Translation Lookaside Buffers in the system of Engebretsen to improve performance by providing the ability to lock useful entries against replacement thus ensuring the fastest translation is always available for critical operations

Regarding claim 34, the combination of Engebretsen and Augsburg teaches “34. (New) The method of claim 33, wherein receiving the instruction to access the MMIO address comprises: receiving an instruction to access a partition absolute address of the address space;” Engebretsen figure 4 element 414, figure 5 element 514, col 4 ln 35-40, col 9 ln 54-67, col 11 ln 20-29, 48-52, col 18 ln 50-67 discloses received command with address to be accessed encompassed by a bus address range (partition) comprised of absolute addresses (range=memory base-memory limit such as 0x1000-0x1FFF or 0x2000-0x2FFF…) “and determining that the partition Engebretsen Figures 9, col 18 ln 50-67 discloses determining that an MMIO command comprises an MMIO address to read/write data  from the specified MMIO address where the MMIO address is an address within a range of MMIO  addresses (i.e. an MMIO address space). Engebretsen figure 9 element 905, col 18 ln 50-67, col 19 ln 1-17 discloses MMIO BAR encompassing an address equal to the MMIO address in MMIO command 

Regarding claim 35, the combination of Engebretsen and Augsburg teaches “35. (New) The method of claim 33, wherein determining that the MMIO address is not in the TLB comprises: querying the TLB for the MMIO address,” Engebretsen  col 19 ln 1-17 discloses looking routing table up and determining that the MMIO address in MMIO command is not encompassed in any of the MMIO BARs (Bus Address Ranges) in the table “wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers;” Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C) “ and “receiving a TLB miss indicating that the MMIO address is not in the TLB, wherein the translating is performed in response to receiving the TLB miss; and wherein the method further comprises: generating, in response to the translating, an entry for the MMIO address in the TLB,” Augsburg Figure 4, [0009], [0010], [0033], [0034] discloses a management scheme for hierarchical TLBs and teaches that when an access address presented to a low level TLB (i.e. L0) results in a miss, the access address is searched in a next higher level TLB (i.e. L1). Subsequently, a found entry in L1 TLB (L1 TLB hit) associated with the access address is added (replicated) to the low level L0 TLB  “wherein the entry associates the MMIO address with the bus identifier and the bus address.” Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C)
The same motivation that was utilized for combining Engebretsen and Augsburg as set forth in claim 33 is equally applicable to claim 35.


Claim(s) 9, 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Augsburg (U.S. Patent Publication Number 2007/0050594) and further view of Gaskins (U.S. Publication Number 2003/0018877).

Engebretsen and Augsburg teaches all the limitations of claim 6 from which claim 9 depends.
The combination of Engebretsen and Augsburg does not explicitly teach "wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.”
However, Gaskins teaches “wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.” Gaskins Figure 7 element 158, [0003], [0006], [0031] discloses page offset bits used for identifying the address supplied on bus as part of a bus request
Engebretsen, Augsburg and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gaskins caching memory region type information in the system of Engebretsen and Augsburg to improve performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed.

As per claim 13, the combination of Engebretsen and Augsburg teaches all the limitations of claim 1 from which claim 13 depends.
Additionally, Engebretsen teaches “wherein the address space comprising the address accessed by the instruction is an absolute partition address space assigned to a partition,” Engebretsen figure 4 element 414, figure 5 element 514, col 4 ln 35-40, col 9 ln 54-67, col 11 ln 20-29, 48-52, col 18 ln 50-67 discloses received command with address to be accessed encompassed by a bus address range (partition) comprised of absolute addresses (range=memory base-memory limit such as 0x1000-0x1FFF or 0x2000-0x2FFF…)
The combination of Engebretsen and Augsburg does not explicitly teach " wherein entries comprised by the translation lookaside buffer are each assigned to individual partitions,” “and wherein the instruction is an instruction issued by the partition”
However, Gaskins teaches “wherein entries comprised by the translation lookaside buffer are each assigned to individual partitions,” Gaskins [0032], [0037], claim 35 discloses TLB entries comprised of an individual address associated to an applied virtual address from processor “and wherein the instruction is an instruction issued by the partition” Gaskins [0002], [0009], [0073], discloses an address range of the processor partitioned so that other memories or devices occupy portions of the processors address range. The memory ranges are partitioned into different types where a TLB caches an applied virtual address and determines the memory type of the memory range which contains the accessed address. [0042], [0044] discloses a received physical addresses (172) associated with an address range (302) of the uncacheable memory type is within a range occupied by memory mapped I/O (MMIO) devices  
Engebretsen, Augsburg and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gaskins caching memory region type information in the system of Engebretsen and Augsburg to improve performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed

As per claim 14, the combination of Engebretsen and Augsburg teaches all the limitations of claim 1 from which claim 14 depends.
The combination of Engebretsen and Augsburg does not explicitly teach "wherein the processor is provided with a partition identifier identifying the partition issuing the instruction”
Gaskins teaches “wherein the processor is provided with a partition identifier identifying the partition issuing the instruction” Gaskins [0002], [0003], [0012], [0037], claim 1 discloses the processor executing programs generating virtual addresses from a virtual address space associated to the processor where an applied virtual address is accordingly translated to transmit information on processors bus  
Engebretsen, Augsburg and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gaskins caching memory region type information in the system of Engebretsen and Augsburg to improve performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed

As per claim 17, the combination of Engebretsen and Augsburg teaches all the limitations of claim 1 from which claim 17 depends.
 Engebretsen and Augsburg does not explicitly teach " wherein write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests.”
However, Gaskins teaches “ wherein write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests.” Gaskins [0007], [0008], [0045] discloses the use of a WC (write-combining) bit for specifying a writecombining memory access to a memory range. Further, OS assigns writecombining memory type to memory ranges mapped to video buffers where writecombining memory access combines multiple writes to frame buffers to enhance write throughput. 
Engebretsen, Augsburg and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gaskins caching memory region type information in the system of Engebretsen and Augsburg to improve performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed

Engebretsen, Augsburg and Gaskins teaches “wherein for each combination of bus identifier and bus address two addresses are provided in the MMIO range, wherein a first one of the two addresses is provided for executing a write through to the respective bus address” Gaskins [0046] discloses the use of a WT (write-through) bit for specifying a write-through memory accesses to a memory range “ and a second one of the two addresses is provided for executing a write combine to the respective bus address.” Gaskins [0045], [0046] discloses the use of a WC (write-combining) bit for specifying a write combining memory access to a memory range and that microprocessor may also combine stores to a WT memory range.
The same motivation that was utilized for combining Engebretsen, Augsburg and Gaskins as set forth in claim 17 is equally applicable to claim 18.


Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Augsburg (U.S. Patent Publication Number 2007/0050594) in further view of Fang (U.S. Publication Number 2019/0073315).

As per claim 11, the combination of Engebretsen and Augsburg teaches all the limitations of claim 1 from which claim 11 depends.
The combination of Engebretsen and Augsburg does not explicitly teach "wherein the translation lookaside buffer has no remaining capacity for adding additional 
However, Fang teaches "wherein the translation lookaside buffer has no
remaining capacity for adding additional entries, and wherein the generating of the entry
in the translation lookaside buffer comprises replacing an existing entry of the
translation lookaside buffer with the entry to be generated." Fang figure 2, claim1
discloses that when an entry corresponding to a request is missing in a TLB, if
the TLB is full, the TLB replaces one of its entries with the entry corresponding to
the request.
Engebretsen and Augsburg and Fang are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Fang, that that his TLB management method improves performance by identifying and using other system resources to expand a TLB capacity thus reducing miss rate and accelerating program execution (Fang [0024]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fang’s TLB management method in the system of Engebretsen and Augsburg to improve performance by identifying and using other system resources to expand a TLB capacity thus reducing miss rate and accelerating program execution


(s) 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Augsburg (U.S. Patent Publication Number 2007/0050594) in further view of Freking (U.S. Patent Number 9,292,462).

As per claim 15, the combination of Engebretsen and Augsburg teaches all the limitations of claim 1 from which claim 15 depends.
Additionally, The combination of Engebretsen and Augsburg teaches “wherein the translation table contains translations for each address of the MMIO range,” Engebretsen Figure 4, 5, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses routing table contains MMIO address ranges, associated identified PTP bus (i.e. ingress/egress busses of a protocol type), identified CHIP, identified secondary bus and identified subordinate bus 
The combination of Engebretsen and Augsburg does not explicitly teach " wherein each address of the MMIO range has an assigned access indicator which indicates whether an access to the respective address of the MMIO range is allowed.”
However, Freking teaches “ wherein each address of the MMIO range has an assigned access indicator which indicates whether an access to the respective address of the MMIO range is allowed.” Freking col 12 In 26-49, col 15 In 59-67, col 16 In 1-10, 41-51 discloses that the routing table entries comprise data values and identifiers to indicate whether compute elements have an associated mapped route and an
owned/ assigned device thus allowed to send commands to owned device  
Engebretsen, Augsburg and Freking are analogous art because they are from the same field of endeavor namely, memory management.
Freking, that that his technique for
transmitting commands within a distributed switch improves performance by using
routing table information to properly identify downstream switches, suspend/resume
traffic, reset links and relay messages to efficiently perform isolation and fault
management in the system (Freking col 1 In 28-35, col 3 In 1-16). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Freking that his technique for transmitting commands within a distributed switch in the system of Engebretsen and Augsburg to improve performance by using routing table information to properly identify downstream switches, suspend/resume traffic, reset links and relay messages to efficiently perform isolation and fault management in the system

As per claim 16, the combination of Engebretsen and Augsburg teaches all the limitations of claim 1 from which claim 16 depends.
The combination of Engebretsen and Augsburg does not explicitly teach “wherein the translation table only contains translations for addresses of the MMIO range that a partition is allowed to access.”
However, Freking teaches “wherein the translation table only contains translations for addresses of the MMIO range that a partition is allowed to access.” Freking col 12 In 26-49, col 15 In 59-67, col 16 In 1-10, 41-51 discloses that when compute elements are not allowed to send commands to an owned/assigned device, the controller removes data values and identifiers from the routing table  
Engebretsen, Augsburg and Freking are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Freking, that that his technique for
transmitting commands within a distributed switch improves performance by using
routing table information to properly identify downstream switches, suspend/resume
traffic, reset links and relay messages to efficiently perform isolation and fault
management in the system (Freking col 1 In 28-35, col 3 In 1-16). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Freking that his technique for transmitting commands within a distributed switch in the system of Engebretsen and Augsburg to improve performance by using routing table information to properly identify downstream switches, suspend/resume traffic, reset links and relay messages to efficiently perform isolation and fault management in the system


Claim(s) 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Arndt (U.S. Patent Publication Number 2006/0212608).

Regarding claim 31, Engebretsen teaches “31. (New) A method for processing an instruction by a processor, the method comprising: receiving an instruction to access a Memory Mapped Input/Output (MMIO) address of an address space that includes a Engebretsen col 11 In col 18 In 50-67, col 19 In 3-48 discloses receiving an MMIO command and determining that the MMIO command which comprises an MMIO address is to read/write data from the MMIO address where the MMIO address is an address of a range of MMIO addresses (i.e. a MMIO address space). Further, the range of MMIO addresses comprises the MMIO memory address of a memory (i.e. element 102-3) of a device (i.e. element 160) “querying a translation lookaside buffer (TLB) for the MMIO address, wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers,” Engebretsen Figure 4 elements 409, 410, 411, 412, 414, figure 9 elements 905, 910 discloses finding the MMIO BAR (MMIO address range) encompassing the MMIO address in the received MMIO command as well as the bridge ID and chip ID associated with the found MMIO BAR “identifying, in response to the MMIO address being in the TLB, a bus address associated with the MMIO address using the TLB, the bus address being assigned to a device of the one or more connected devices; and transmitting, based on the instruction, a request to the device via the bus address.” Engebretsen Figure 4 elements 409, 410, 411, 412, 414, Figure 9 elements 920, 925, 930, col 18 ln 63-67, col 19 ln 1-5, 21-48 discloses the received command is transmitted to device connected to the identified chip, PCI bridge and secondary/subordinate busses associated to the MMIO BAR encompassing the MMIO address in the received MMIO command.    
Engebretsen Does not explicitly teach “wherein each entry in the TLB comprises a hardware request routing address, a lower limit of the bus address space for an associated bus, and an upper limit of the bus address space for the associated bus;”
Arndt teaches “wherein each entry in the TLB comprises a hardware request routing address, a lower limit of the bus address space for an associated bus, and an upper limit of the bus address space for the associated bus;” Arndt [0077], [0079] discloses incoming MMIO operations  using a Bus/Device/Function (B/D/F) number to obtain a pointer to an entry of a buffer table associated to the received B/D/F number. Further, each entry of the buffer table at least includes a starting address, and ending address, N Port ID (comparable to the hardware request routing address in applicant’s claim), an adapter’s B/D/F number and a host B/D/F number.
Engebretsen and Arndt are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Arndt, that virtualizing resources to validate operations improves performance by allowing an I/O adapter to validate that a MMIO address is associated to host which initiated the operation for any type of adapter supporting MMIO interface (Arndt [0003], [0009]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arndt’s virtualizing of resources to validate operations in the system of Engebretsen to improve performance by allowing an I/O adapter to validate that a MMIO address is associated to host which initiated the operation for any type of adapter supporting MMIO interface

Arndt [0067], [0068], [0070], [0071], discloses validation of requested MMIO read and writes such that the MMIO operations are authorized/prohibited to be performed based on the result of the validation routine  
The same motivation that was utilized for combining Engebretsen and Arndt as set forth in claim 31 is equally applicable to claim 32.












Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060212608 
US 20070050594 
US 5936640 
US 9959214 
US 20070294444 
US 20140237156 
US 20080222338 
US 7813366 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAHILBA O PUCHE/           Examiner, Art Unit 2132                                                                                                                                                                                             	07/26/2021

                                                                                                                                                                                       /MASUD K KHAN/Primary Examiner, Art Unit 2132